Citation Nr: 1440325	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to an increased rating for cataract of the left eye status-post surgical aphakia and impaired vision with implantation of anterior chamber intraocular lens (AIOL), currently rated as 30 percent disabling.

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for disability status-post right foot bunionectomy, and right foot second toe, hammertoe resection.  



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Although the Veteran filed a Substantive Appeal regarding the issue of entitlement to service connection for migraines, service connection was granted in January 2014.  As such, the RO granted in full the benefits on appeal, the service connection claim for migraine headaches is no longer in appellate status, and no further consideration is required.

The Board observes that in April 2014 the Veteran revoked the appointment of Disabled American Veterans as his representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In August 2012, the Veteran requested a hearing before the Board in Washington, DC.  As recently as January 2014, the Veteran's then-representative indicated that a Travel Board hearing was requested.  Therefore, on the current record the Veteran should be scheduled for a Travel Board hearing.  The request for the hearing has not been withdrawn by the Veteran.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet been afforded the opportunity to offer testimony on the issues on appeal, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the appropriate hearing at the earliest available opportunity, in accordance with applicable procedures.  Notify the Veteran in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or if he fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures.  If he desires to withdraw the hearing request, he should do so in writing to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


